Citation Nr: 0531154	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability. 

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from May 1980 to April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision of the No. Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA).  That 
decision reopened the veteran's claim for service connection 
for a low back disability and denied the claim on the merits.  

Prior to the RO decision on appeal, a rating decision dated 
in September 1985 denied service connection for low back 
pain, on the basis that the in-service problems were acute 
and transitory and not found on VA examination.  A rating 
decision of April 2002 declined to reopen the claim for 
service connection for lumbosacral strain on the basis that 
no new and material evidence had been submitted.  The veteran 
did not appeal the April 2002 decision, and it became final.  
Regardless of the actions of the RO in the current claim, the 
Board has a legal duty to address the "new and material 
evidence" requirement.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before the Board in July 2005.  
A transcript of the veteran's hearing has been associated 
with the record.  



FINDINGS OF FACT

1.  The RO's April 2002 decision that denied service 
connection for low back disability was not appealed following 
the RO's notice of denial to the veteran.

2.  The evidence submitted since the RO's April 2002 decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the appellant's claims for 
service connection for a low back disability.  

3.  VA has notified the appellant of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim discussed in this decision.

4.  Competent medical evidence of record does not establish 
that the veteran's currently diagnosed low back disorder is 
causally related to his service-connected right knee disorder 
or otherwise related to his period of military service.  


CONCLUSIONS OF LAW

1.  The RO decision of April 2002, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2005).

2.  Evidence received since the April 2002 decision is new 
and material, and the claim for entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  A low back disability was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA), describing 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, has been codified.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the present case, the AOJ decision that is the basis of 
the appeal was subsequent to the VCAA notification that was 
provided to the veteran in July 2003.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  This 
notification letter was in compliance with VCAA requirements.  
Id.  The RO sent another duty-to-assist letter in March 2005, 
which also met the notice requirements.  Id.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the veteran's service medical records and post-
service VA and private medical treatment reports.  He was 
also afforded a VA examination, and he proffered testimony at 
a hearing.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

II.  Factual Background.

At the time of the veteran's service entry examination in May 
1980, there were no spine abnormalities or defects noted.  

Service medical records dated in April 1985 show that the 
veteran complained of intermittent low back pain.  A past 
history of two spinal taps during service was noted; the 
veteran reported intermittent pain since that time.  The 
assessments were lumbosacral strain, post-operative trauma, 
lumbosacral region.  Subsequently, the assessment was 
mechanical low back pain.  At the time of the veteran's 
service separation examination at the end of April 1985, the 
veteran reported that he sometimes had back pain.  Physical 
examination of the back was checked off as normal.   

On VA examination of August 1985, the veteran reported sharp 
low back pain at times on certain activity since a spinal tap 
in 1984.  Physical examination disclosed full range mobility 
of the lumbosacral spine.  An x-ray demonstrated that the 
last intervertebral space was slightly narrowed.  The other 
interspaces were maintained, and no spurring was shown; the 
sacroiliac joints were clear.  The final pertinent diagnosis 
was low back condition, not found.  

VA outpatient treatment records dated in August 2000 show 
that the veteran reported that his left side of the back 
ached.  It was noted that the veteran had bilateral knee 
surgery.  The assessment was low back pain, secondary to 
degenerative joint disease (DJD) of the knees.  In May 2003, 
it was noted that the veteran had injured his back at work in 
March 2003 and evidently developed a herniated nucleus 
pulposus, treated with a laminectomy.  The assessments were 
post op lumbar laminectomy and chronic low back pain.  

April 2003 letters from Scott Schlesinger, MD, indicate that 
the veteran underwent a right L3-4 transpedicle discectomy 
for resection of disc fragment along the medial pedicle of L4 
in April 2003.  The veteran's history was a chief complaint 
of severe sciatic pain of 2-1/2 weeks' duration that came on 
suddenly after a work injury.  Other past medical history was 
noncontributory to the current problem.    

The veteran was afforded a VA examination in August 2003.  It 
was noted that he had injured his right knee in 1984 while he 
was in the service.  He did work as a truck driver until he 
hurt his back in 1991 while doing some heavy lifting.  He 
continued to have problems, off and on, with his back.  In 
March 2003, he was moving a heavy pallet and had some severe 
pain in his back; degenerative disc disease was revealed on 
magnetic resonance imaging (MRI).  Following physical 
examination, the opinion was that the veteran's back 
condition was not secondary to his knee condition.  

The veteran provided testimony at a hearing in July 2005.  
The veteran testified that his doctor told him that his low 
back problems were related to his knees when he had his prior 
surgery; he could not recall the doctor's name.  He referred 
to his right knee that was operated on in the service.  P. 3-
4.  The veteran stated that he hurt his back during service 
while carrying a backpack.  P. 5.  He concluded that he 
favored his knee which affected his gait and caused the 
already weakened back to get worse.  P. 6.  The veteran 
reported that he injured his back in 1991.  P. 10.  His first 
post-service treatment for the back was at that time.  He 
testified that he had back problems ever since he left the 
service.  P. 12.  The veteran indicated that he never 
received worker's compensation for an on-the-job injury.  P. 
14.  

Subsequent to the hearing, the veteran submitted an August 
2005 statement from Dr. Scott Schlesinger.  In response to 
the veteran's question as to whether or not his knee injuries 
with subsequent knee surgeries and knee problems could affect 
his back, the opinion was that those patients who have knee 
problems have abnormality of gait and this abnormality of 
gait can produce changes of the discs in the back.    

Service connection is in effect for postoperative 
arthroscopic arthrotomy of internal derangement, right knee 
injury, rated as 10 percent disabling from April 30, 1985 and 
20 percent disabling from May 30, 2003.   

III.  Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  With 
chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The pertinent evidence received since the April 2002 rating 
decision consists of medical opinions that appear to be 
favorable to the veteran's claim, including an August 2000 VA 
treatment record and an opinion from his private doctor.  The 
Board finds this new evidence, when considered by itself or 
in conjunction with the evidence previously of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim, specifically whether the veteran's back 
disability is related to his service or service-connected 
right knee disorder.  The Board also finds that this evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the April 2002 rating decision. As such, the 
new evidence presented by the veteran raises a reasonable 
possibility of substantiating his claim.  Therefore, in the 
Board's judgment, the recently received evidence warrants a 
reopening taking into consideration all of the evidence, both 
old and new, and the veteran is entitled to have his claim 
for service connection for a back disability readjudicated on 
the basis of all the evidence of record.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  After a claim is 
reopened, the Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997).

The veteran has contended that his diagnosed low back disease 
is related directly to the problems that he had in service, 
or, alternatively, is secondarily related to his service-
connected right knee disorder.  

The evidence of record clearly shows that the veteran has a 
current low back disorder.  After careful consideration of 
the competent and probative evidence, the Board cannot 
conclude that the veteran's current back disorder is related 
either to his service-connected right knee disorder or 
directly to his military service.  

With regard to direct service connection, the service medical 
records do not show evidence of a chronic back disability 
beginning in service.  The veteran's complaints of 
intermittent back pain are first shown around the month of 
his discharge from service in April 1985.  Following various 
evaluations, including the service separation examination, 
there are no medical findings of a chronic low back 
disability.  The service separation examination as well as 
the VA examination within a year of service were negative for 
medical findings of a low back condition.  Consequently, the 
Board cannot conclude that a chronic low back disability 
began during service.  38 C.F.R. § 3.303.

Additionally, it was not until years after service separation 
that the post-service medical treatment records reflect 
treatment for back complaints.  The veteran testified that he 
did not seek treatment for back problems after service until 
1991 after he hurt his back at work.  There is no suggestion 
by the medical examiners of record that there is a link 
between the current back disability and service.  
Accordingly, service connection on a direct basis is not in 
order.  

In the alternative, the veteran has also related his low back 
disability to the effects of an altered gait due to the 
service-connected right knee disability.  Again, the Board 
finds that the preponderance of the evidence is against the 
claim.  Initially, an August 2000 treatment note includes an 
assessment of low back pain, secondary to DJD knees.  This 
assessment, however, does not link a defined back disability 
to service-connected disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Moreover, the 
assessment does not link a disability to service-connected 
disability in and of itself.  Rather, both knees are 
implicated, and there is no specification that any disability 
results from the effects of the right knee.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board thus places little weight of 
probative value on this report.

Similarly, the statements from Dr. Schlesinger are of little 
probative value.  The April 2003 letters refer to the 
veteran's post-service surgery but they merely note that 
symptoms were associated with a contemporaneous work injury - 
there is no reference to service or service-connected 
disability.  Indeed, the letters state that other past 
medical history was "noncontributory."  As for the August 
2005 statement from this same doctor, the opinion was that 
certain "patients" can have changes result in the discs in 
the back due to an abnormal gait.  Significantly, this doctor 
did not specifically identify the veteran as being one of 
those patients.  Consequently, this evidence has little 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship)     

In his testimony, the veteran also said that a post-service 
surgeon, whose name he could not recall, had linked his back 
problems to his knees.  However, that assertion, "filtered 
as it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Additionally, although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

Conversely, the Board finds the opinion of the August 2003 VA 
examiner to be more probative than the previously discussed 
evidence.  The VA examiner noted the veteran's relevant 
history and performed a physical examination.  He considered 
the state of the veteran's service-connected right knee prior 
to rendering a nexus opinion.  By comparison to the previous 
opinions, the VA doctor's opinion was more thorough and 
detailed in formulating the conclusion.  Thus, the Board 
finds it carries great probative value.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In short, the competent and 
probative medical evidence of record establishes that the 
veteran's current lumbar spine disorder is not related to his 
service-connected right knee disorder.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a low back disorder on a direct or 
secondary basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.  


ORDER

New and material evidence has been received, and the claim 
for service connection for a low back disability is reopened.  

Service connection for a low back disorder is denied.  




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


